In a proceeding, inter alia, to validate petitions resulting in the designation of the petitioner as a candidate in the Conservative Party Primary Election to be held on September 10,1981 for the public office of Supervisor, Town of Brookhaven, the appeal, as limited by the appellant’s brief, is from so much of a judgment of the Supreme Court, Suffolk County, dated August 22, 1981, as dismissed the proceeding. Judgment affirmed insofar as appealed from, without costs or disbursements, for the reasons set forth in the decision of Mr. Justice Baisley at Special Term (see Matter of Fotopoulos v Board of Elections of City of N.Y., 45 NY2d 807; Matter of Di Lorenzo v Heffernan, 187 Misc 766, affd 271 App Div 802, affd 296 NY 687). In addition, we note that the designating petition of John Ray was invalid because a certificate of authorization by the Conservative Party was never filed (see Matter of Quinn v Power, 28 AD2d 687). Mangano, J. P., Rabin, Margett and Thompson, JJ., concur.